DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.
Applicant argues, on page 8
Presently pending claim 1 has been amended to recite that the optical system for parameter characterization is configured to evaluate a body fluid. Furthermore, presently pending claim 1 describes an optical system that uses a light source for emitting light onto the element; a spectrometer for recording the spectrum of light from the element, where said light from the element being of transmittance, reflectance or Raman scattering of the emitted light by said element, and a chamber for receiving the sample.
As noted by the Examiner, Ruchti when combined with Micheels, fails to teach or suggest the complete invention as provided in currently amended claim 1. In light of the foregoing, Applicant respectfully submits that the rejection of claim 1 in now moot and should be removed. Claims 2-12, 18-20, 24-25, 29 and 31 each depend, directly or indirectly (or have been cancelled without prejudice), from claim 1. As such, the rejection thereof is also now moot in light of the foregoing amendments
However, the examiner respectfully disagrees.
Regarding the recitation in the preamble, “wherein the element to be characterized is a sample of a body fluid”, MPEP 2111.02 Sec. I sets forth that terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation.  See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989).  Therefore, the limitation of “wherein the element to be characterized is a 
Applicants’ amendments overcome the claim rejections under 35 USC 112, except where noted below.
Claim Interpretation
The claim interpretation under 112, sixth paragraph remains.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
In the present instance, claim 12 recites the broad recitation “a sample of body tissue”, and the claim also recites “in particular adipose tissue” which is the narrower statement of the range/limitation.
Claim 12 recites “a sample of body tissue”.  However, parent claim 1 recites the sample is a body fluid, and the amendment deleted tissue.  It is unclear how the fluid is a tissue.
Claim Objections
Claim 12 is objected to because of the following informalities:  the claim recites “wherein the a sample of body fluid”.  Please delete “a”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-12, 19, 20, 24, 25, 29, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10209178, hereinafter “’178”.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are anticipated by the patented claims.
Regarding claim 1, ‘178 claims an optical system for parameter characterization of an element of body fluid wherein the element to be characterized is a sample of a body fluid comprising an optical device which comprises (claim 1, col. 25, lines 32-34):
a light source for emitting light onto the element (line 35); and
a spectrometer for recording the spectrum of light from the element, said light from the element being of transmittance, reflectance or Raman scattering of the emitted light by said element (lines 38-42);
a chamber for receiving the sample (lines 36-37);
the optical system further comprising a data processing module configured to (lines 43-44):
convert the recorded spectrum by a conversion matrix into a standardized spectrum, wherein said conversion matrix has been obtained by calibrating the optical system spectrum response against a spectrum reference previously measured by a reference spectrometer (lines 61-67);
pre-process the converted spectrum (col. 26, line 1);

said recorded spectrum being contained within uv-vis-nir wavelengths (lines 6-8).
Regarding claim 2, ‘178 claims an optical system according to claim 1 wherein the spectral bands for each parameter were pre-obtained by: obtaining sample spectra with the reference spectrometer for known parameter values; pre-processing the obtained sample spectra; correlating the pre-processed spectra with the known parameter values in order to obtain the spectral bands for each parameter (claim 2).
Regarding claim 3, ‘178 claims an optical system according to claim 1 wherein the spectral bands for each parameter were pre-obtained, explicitly or implicitly, by correlation through multivariate regression, latent variable model, PLS, two-step PLS, S-PLS, canonical correlation, artificial neural network or support vector machines (claim 3).
Regarding claim 4, ‘178 claims an optical system according to claim 1 wherein the spectrum calibrating for obtaining said conversion matrix comprises computing the warping of a conversion matrix function to matching both frequency and intensity of the spectra of the optical device spectrum response against the frequency and intensity of the spectrum reference previously measured by the reference spectrometer (claim 4).
Regarding claim 5, ‘178 claims an Optical system according to claim 1 wherein the spectrum calibrating for obtaining said conversion matrix comprises: recording a spectrum of a spectrum reference of the same light emitting, reflecting, absorbing or scattering material of the previously recorded spectrum reference by the reference spectrometer; pre-processing the 
Regarding claim 6, ‘178 claims an Optical system according to claim 1 wherein the pre-processing of a spectrum includes correcting for Mie and Rayleigh scattering, and correcting for baseline-stray light (claim 6).
Regarding claim 7, ‘178 claims an Optical system according to claim 1 wherein the obtained spectra, prior to spectrum pre-processing, were subjected to a super-resolution process to obtain higher spectral full width at half maximum, FWHM, than that of the optical limit of the spectrometer, said process comprising (claim 1, col. 25, lines 45-48):
calculating an interpolation model of the higher pixel resolution by local regression, and interpolating the obtained multiple spectral measurements (lines 49-51);
performing deconvolution of the interpolated spectral measurements by the apodization function of the optical device to resolve convolved information below optical resolution (lines 52-55).
Regarding claim 8
Regarding claim 9, ‘178 claims an Optical system according to claim 1 wherein the data processing module is configured such that the spectrum recording comprises interpolation of the received spectra to at least 3 times higher resolution than the original spectra (claim 8).
Regarding claim 10, ‘178 does not claim wherein the data processing module configured such that spectrum recording comprises recording multiple spectral measurements of the same element and/or spectrum reference.
However, it would have been obvious to one having ordinary skill in the art at the time of invention to claim wherein the data processing module configured such that spectrum recording comprises recording multiple spectral measurements of the same element and/or spectrum reference as it has been held that the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012). One would be motivated to repeat the measurement in order to have a more accurate result.
Regarding claim 11, ‘178 claims an Optical system according to claim 1 wherein the data processing module is configured such that spectrum recording comprises the steps of: recording a sample spectrum without the element to be characterized; and linearly calibrating the spectrometer for each frequency such that the sample spectrum matches a previously obtained reference spectrum (claim 9).
Regarding claim 12
Regarding claim 19, ‘178 claims an Optical system according to claim 1 wherein the chamber comprises one or more mirrors, attached to one or more lids of the chamber for reflecting the light from the light source through the element to be characterized to the spectrometer (claim 11).
Regarding claim 20, ‘178 claims an Optical system according to claim 19 comprising one mirror in the chamber, said mirror being arranged distal to the optical device to reflect light back to the optical device, and comprising one mirror coupled to the optical device said mirror being arranged to reflect light back to the element to be characterized (claim 20).
Regarding claim 24, ‘178 claims an Optical system according to claim 1 wherein the parameter is one or more of the following: in urine, saliva, whole blood or blood serum sample, or in non-invasive in-vivo skin-contact to blood vessel or adipose tissue: glucose, urea, creatinine, ALT, AST, cholesterol, triglycerides, uric acid, ALP, K, Na, Cl, Ca, amylase, total protein, micro-albumin, hemoglobin, erythrocytes, mean corpuscular volume, leukocytes, platelets, troponin, and/or myoglobin (claim 18).
Regarding claim 25, ‘178 claims an Optical system according to claim 1 wherein the parameter is one or more of the following: probabilistic findings of intermediate diagnostic relevance of diabetes mellitus, renal insufficiency; hyperuricemia; hepatic insufficiency; inflammation; and/or dyslipidemia (claim 19).
Regarding claim 29, ‘178 claims an Optical system according to claim 1 wherein said recorded spectrum, being contained within the 200-2500 nm wavelengths (claim 20).
Regarding claim 31, ‘178 claims an optical system comprising: emitting light from a plurality of light sources onto the element, recording a plurality of spectrometer inputs for the 
‘178 does not claim a method of operating an optical system.  However, it is obvious the method is performed by the claimed device.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10209178 in view of Stellman et al. (US 6091490, hereinafter “Stellman”. 
Regarding claim 18, ‘178 does not claim an Optical system according to claim 1 wherein the chamber comprises a needle detachable from the chamber for obtaining body fluids into the chamber.
However, Stellman teaches a spectroscopy device (abstract) including wherein the chamber comprises a needle detachable from the chamber for obtaining body fluids into the chamber (col. 2, lines 42-48).
It would have been obvious to one having ordinary skill in the art at the time of invention to claim wherein the chamber comprises a needle detachable from the chamber for obtaining body fluids into the chamber in order to have a reusable device to collect a sample. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 
Claims 1-3, 10-12, 21, 24-26, and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruchti et al. (US 6587702), hereinafter “Ruchti”, and further in view of Micheels et al. (PGP 2013/0256534), hereinafter “Micheels”.
Regarding claim 1, Ruchti teaches an optical system (abstract, Fig 2) for parameter characterization of an element of body fluid wherein the element to be characterized is a sample of a body fluid (col. 5, lines 6-15) comprising an optical device (Fig. 2) which comprises: 
a light source (ref 21) for emitting light onto the element (ref 20); and 
a spectrometer for recording the spectrum of light from the element (col. 13, lines 1-4), said light from the element being of transmittance, reflectance or Raman scattering of the emitted light by said element (col. 13, lines 1-10); 
the optical system further comprising a data processing module (ref 33) configured to: 
convert the recorded spectrum by a conversion matrix into a standardized spectrum, wherein said conversion matrix has been obtained by calibrating the optical system spectrum response against a spectrum reference previously measured (ref 29; col. 7, line 65-col. 8, line 25); 
pre-process the converted spectrum (ref 30; col. 8, lines 25-49); 

said recorded spectrum being contained within uv-vis-nir wavelengths (col. 7, lines 48-63).
Ruchti does not teach wherein the spectrum reference is measured by a reference spectrometer and a chamber for receiving the sample.
However, Micheels teaches spectroscopic measurement (abstract) including wherein a spectrum reference is measured by a reference spectrometer (paragraph [0031]) and a chamber for receiving the sample (Figs. 9A-C and paragraph [0027]). 
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the device of Ruchti with the teaching of Micheels by including wherein a spectrum reference is measured by a reference spectrometer and a chamber for receiving the sample in order to allow a new light source reference spectrum to be measured simultaneously every time a sample spectrum is measured, as taught by Micheels and to test a sample in vitro.
Regarding claim 2, Ruchti teaches wherein the spectral bands for each parameter were pre-obtained by: 
obtaining sample spectra with the reference value for known parameter values (col. 7, line 65-col. 8, line 25); 
pre-processing the obtained sample spectra (col. 8, lines 25-49); 
correlating the pre-processed spectra with the known parameter values in order to obtain the spectral bands for each parameter (col. 8, line 50- col. 9, line 55).
Ruchti does not teach obtaining sample spectra with the reference spectrometer for known parameter values.
However, Micheels teaches spectroscopic measurement (abstract) including obtaining sample spectra with the reference spectrometer for known parameter values (paragraph [0031]). 
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the device of Ruchti with the teaching of Micheels by including obtaining sample spectra with the reference spectrometer for known parameter values in order to allow a new light source reference spectrum to be measured simultaneously every time a sample spectrum is measured, as taught by Micheels.
Regarding claim 3, Ruchti teaches wherein the spectral bands for each parameter were pre-obtained, explicitly or implicitly, by correlation through multivariate regression, latent variable model, PLS, two-step PLS, S-PLS, canonical correlation, artificial neural network or support vector machines (col. 8, lines 25-49).
Regarding claim 10, Ruchti does not teach wherein the data processing module configured such that spectrum recording comprises recording multiple spectral measurements of the same element and/or spectrum reference.
However, it would have been obvious to one having ordinary skill in the art at the time of invention to include wherein the data processing module configured such that spectrum recording comprises recording multiple spectral measurements of the same element and/or spectrum reference as it has been held that the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.  Bancorp Services v. Sun 
Regarding claim 11, Ruchti teaches wherein the data processing module is configured such that spectrum recording comprises the steps of: 
recording a sample spectrum without the element to be characterized (col. 7, line 65-col. 8, line 25); and 
linearly calibrating the spectrometer for each frequency such that the sample spectrum matches a previously obtained reference spectrum (col. 8, line 50- col. 9, line 55).
Regarding claim 12, Ruchti teaches wherein the a sample of body fluid is blood, blood serum, saliva, sweat, urine or tears, or a sample of body tissue, in particular adipose tissue (col. 5, lines 6-15).
Regarding claim 24, Ruchti teaches wherein the parameter is one or more of the following: in urine, saliva, whole blood or blood serum sample, or in non-invasive in-vivo skin-contact to blood vessel or adipose tissue: glucose, urea, creatinine, ALT, AST, cholesterol, triglycerides, uric acid, ALP, K, Na, Cl, Ca, amylase, total protein, micro-albumin, hemoglobin, erythrocytes, mean corpuscular volume, leukocytes, platelets, troponin, and/or myoglobin (col. 1, lines 40-50).
Regarding claim 25
Regarding claim 29, Ruchti teaches wherein said recorded spectrum, being contained within the 200-2500 nm wavelengths (col. 5, lines 5-20).
Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruchti and Micheels, as applied to claim 1 above, and further in view of Vesely et al. (US 6246898), hereinafter “Vesely”.
Regarding claim 4, the combination of Ruchti and Micheels is silent regarding wherein the spectrum calibrating for obtaining said conversion matrix comprises computing the warping of a conversion matrix function to matching both frequency and intensity of the spectra of the optical device spectrum response against the frequency and intensity of the spectrum reference previously measured by the reference spectrometer.
However, Vesely teaches tissue imaging (abstract) including wherein the spectrum calibrating for obtaining said conversion matrix comprises computing the warping of a conversion matrix function to matching both frequency and intensity of the spectra of the optical device spectrum response against the frequency and intensity of the spectrum reference previously measured by the reference spectrometer (col. 14, lines 13-22).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the system of Ruchti and Micheels with the teaching of Vesely by including wherein the spectrum calibrating for obtaining said conversion matrix comprises computing the warping of a conversion matrix function to matching both frequency and intensity of the spectra of the optical device spectrum response against the frequency and intensity of the spectrum reference previously measured by the reference spectrometer in order to obtain a proper calibration.
Regarding claim 5, Ruchti teaches wherein the spectrum calibrating for obtaining said conversion matrix comprises: pre-processing the recorded spectrum (col. 8, lines 25-49).
But is silent regarding is silent regarding recording a spectrum of a spectrum reference of the same light emitting, reflecting, absorbing or scattering material of the previously recorded spectrum reference by the reference spectrometer; and computing the warping of said conversion matrix function such that the pre-processed recorded spectrum converted by said matrix matches the frequency and intensity of the previously recorded spectrum reference.
However, Micheels teaches recording a spectrum of a spectrum reference of the same light emitting, reflecting, absorbing or scattering material of the previously recorded spectrum reference by the reference spectrometer (paragraph [0031]).
Furthermore, Vesely teaches computing the warping of said conversion matrix function such that the pre-processed recorded spectrum converted by said matrix matches the frequency and intensity of the previously recorded spectrum reference (col. 14, lines 13-22).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the system of Ruchti with the teaching of Micheels and Vesely by including recording a spectrum of a spectrum reference of the same light emitting, reflecting, absorbing or scattering material of the previously recorded spectrum reference by the reference spectrometer; and computing the warping of said conversion matrix function such that the pre-processed recorded spectrum converted by said matrix matches the frequency and intensity of the previously recorded spectrum reference in order to obtain a proper calibration.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruchti, Micheels, and Vesely as applied to claims 1, and further in view of Hattery et al. (PGP 2005/0273011), hereinafter “Hattery”.
Regarding claim 6, the combination of Ruchti, Micheels, and Vesely is silent regarding wherein the pre-processing of a spectrum includes correcting for Mie and Rayleigh scattering, and correcting for baseline-stray light.
However, Hattery teaches tissue imaging (abstract) including wherein the pre-processing of a spectrum includes correcting for Mie and Rayleigh scattering, and correcting for baseline-stray light (paragraph [0162]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the system of Ruchti, Micheels, and Vesely with the teaching of Hattery by including wherein the pre-processing of a spectrum includes correcting for Mie and Rayleigh scattering, and correcting for baseline-stray light in order to obtain a proper calibration.
Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruchti and Micheels, as applied to claim 1 above, and further in view of Ross et al. (PGP 2009/0035218), hereinafter “Ross”.
Regarding claim 7, the combination of Ruchti and Micheels is silent regarding wherein the obtained spectra, prior to spectrum pre-processing, were subjected to a super-resolution process to obtain a higher spectral full width at half maximum, FWHM, than that of an optical limit of the spectrometer, said process comprising: 
calculating an interpolation model of the higher pixel resolution by local regression, and interpolating the obtained multiple spectral measurements; 

However, Ross teaches tissue imaging (abstract) including wherein the obtained spectra, prior to spectrum pre-processing, were subjected to a super-resolution process to obtain a higher spectral full width at half maximum, FWHM, than that of an optical limit of the spectrometer, said process comprising: 
calculating an interpolation model of the higher pixel resolution by local regression, and interpolating the obtained multiple spectral measurements (paragraph [0105]); 
performing deconvolution of the interpolated spectral measurements by the apodization function of the optical device to resolve convolved information below optical resolution (paragraph [0105]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the system of Ruchti and Micheels with the teaching of Ross by including wherein the obtained spectra, prior to spectrum pre-processing, were subjected to a super-resolution process to obtain a higher spectral full width at half maximum, FWHM, than that of an optical limit of the spectrometer, said process comprising: calculating an interpolation model of the higher pixel resolution by local regression, and interpolating the obtained multiple spectral measurements; performing deconvolution of the interpolated spectral measurements by the apodization function of the optical device to resolve convolved information below optical resolution in order to obtain a proper calibration.
Regarding claim 9, the combination of Ruchti and Micheels is silent regarding wherein the data processing module is configured such that the spectrum recording comprises interpolation of the received spectra to at least 3 times higher resolution than the original spectra.
However, Ross teaches tissue imaging (abstract) including wherein the data processing module is configured such that the spectrum recording comprises interpolation of the received spectra to at least 3 times higher resolution than the original spectra (paragraph [0105]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the system of Ruchti and Micheels with the teaching of Ross by including wherein the data processing module is configured such that the spectrum recording comprises interpolation of the received spectra to at least 3 times higher resolution than the original spectra in order to obtain a proper calibration.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruchti and Micheels, as applied to claim 1 above, and further in view of Zeng et al. (PGP 2008/0221457), hereinafter “Zeng”.
Regarding claim 8
However, Zeng teaches tissue imaging (abstract) including wherein the data processing module is configured to operate the spectrometer when recording a spectrum in piecewise measurement in a plurality of overlapping intervals covering the wavelength range to be recorded of the spectrometer, each interval optimized in both integration time and light intensity for being substantially within the optimum sensitivity and linear region of the spectrometer (paragraph [0023]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the system of Ruchti and Micheels with the teaching of Zeng by including wherein the data processing module is configured to operate the spectrometer when recording a spectrum in piecewise measurement in a plurality of overlapping intervals covering the wavelength range to be recorded of the spectrometer, each interval optimized in both integration time and light intensity for being substantially within the optimum sensitivity and linear region of the spectrometer in order to obtain a proper calibration.
Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruchti and Micheels, as applied to claims 1 and 12 above, and further in view of Gombrich et al. (US 6081740), hereinafter “Gombrich”.
Regarding claim 19, Ruchti is silent regarding wherein the chamber comprises one or more mirrors, attached to one or more lids of the chamber for reflecting the light from the light source through the element to be characterized to the spectrometer.
However, Micheels teaches tissue imaging (abstract) including wherein the chamber comprises one or more mirrors, attached to one or more lids of the chamber for reflecting the 
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the system of Ruchti with the teaching of Micheels by including wherein the chamber comprises one or more mirrors, attached to one or more lids of the chamber for reflecting the light from the light source through the element to be characterized to the spectrometer in order to focus the light on the sample.
Regarding claim 20, Ruchti is silent regarding comprising one mirror in the chamber, said mirror being arranged distal to the optical device to reflect light back to the optical device, and comprising one mirror coupled to the optical device said mirror being arranged to reflect light back to the element to be characterized.
However, Micheels teaches tissue imaging (abstract) including comprising one mirror in the chamber, said mirror being arranged distal to the optical device to reflect light back to the optical device, and comprising one mirror coupled to the optical device said mirror being arranged to reflect light back to the element to be characterized (Fig. 16; paragraph [0034]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the system of Ruchti with the teaching of Micheels by including comprising one mirror in the chamber, said mirror being arranged distal to the optical device to reflect light back to the optical device, and comprising one mirror coupled to the optical device said mirror being arranged to reflect light back to the element to be characterized in order to focus the light on the sample.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruchti, and Micheels as applied to claim 1 above, and further in view of Stellman et al. (US 6091490, hereinafter “Stellman”.
Regarding claim 18, Ruchti does not teach wherein the chamber comprises a needle detachable from the chamber for obtaining body fluids into the chamber.
However, Stellman teaches a spectroscopy device (abstract) including wherein the chamber comprises a needle detachable from the chamber for obtaining body fluids into the chamber (col. 2, lines 42-48).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the device of Ruchti with the teaching of Stellman by including wherein the chamber comprises a needle detachable from the chamber for obtaining body fluids into the chamber in order to have a reusable device to collect a sample. 
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshik-Geurts et al. (US 2004/0024298), hereinafter “Marshik-Geurts”, and further in view of DeBaryshe et al. (US 5713364), hereinafter “DeBaryshe”, and further in view of Micheels et al. (PGP 2013/0256534), hereinafter “Micheels”.
Regarding claim 31, Marshik-Geurts teaches a method of operating an optical system (abstract) comprising the steps of: 
emitting light from a plurality of light sources (Fig. 1A, ref 44; paragraphs [0057], [0065]) onto the element (paragraph [0057]), recording a spectrum of light transmitted, reflected or Raman scattered by the element (paragraphs [0060], [0063]-[0065]); 

Marshik-Geurts is silent regarding recording the spectrum of light for a plurality of spectrometer inputs and pre-obtained spectral bands obtained from a reference spectrum measured by a reference spectrometer, wherein each of the pre-obtained spectral bands corresponds to a parameter previously measured by the reference spectrometer.
However, DeBaryshe teaches spectral analysis (abstract) including recording the spectrum of light for a plurality of spectrometer inputs (Fig. 10E)
However, Micheels teaches spectroscopic measurement (abstract) -obtained spectral bands obtained from a reference spectrum measured by a reference spectrometer, wherein each of the pre-obtained spectral bands corresponds to a parameter previously measured by the reference spectrometer (paragraph [0031]). 
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the method of Marshik-Geurts and with the teaching of DeBaryshe and Micheels by including recording the spectrum of light for a plurality of spectrometer inputs and pre-obtained spectral bands obtained from a reference spectrum measured by a reference spectrometer, wherein each of the pre-obtained spectral bands corresponds to a parameter previously measured by the reference spectrometer in order to test multiple wavelengths and in order to allow a new light source reference spectrum to be measured simultaneously every time a sample spectrum is measured, as taught by Micheels.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877